ELLIOTT, J.
Dissenting:
I have concluded that the judgment appealed from is erroneous to the extent of $568.50 and should be reversed, and judgment rendered to that extent' in favor of the plaintiff. That the Springfield Fire & Marine Insurance Company should be decreed to be the beneficiary and subrogee of said judgment, as prayed for. That our former opinion as well as the one presently handed down, is erroneous.
The facts are stated in our original opinion and again in the opinion on rehearing.
The barn having been destroyed during the life of the lease, Luikart’s right to it existed at that time under the law, Civil Code 2726. But Luikart did not look on the barn as insurable in his name, so he *300obtained tbe insurance on it in tbe name of “Estate of N. S. Dougherty,” owners of the plantation, but he paid the premiums. The policy states that the barn is situated on the premises of the assured, and there is nothing in it that indicates that the assured was not the owner.
The insurance company paid the loss to “Estate of N. S. Dougherty” and received from them an assignment of all their rights of action against the railroad company on account of the burning of the barn, subrogating the insurance company to their rights of every kind on that account.
The “Estate of N. S. Dougherty” alleges to the Court that the barn was worth $758.50 and claims the amount as due them, but that $565.50 of this amount' is for the use and benefit of the Springfield Pire and Marine Insurance Company, subro'gee to said amount. They pray for judgment in their favor for $758.00 but that the Springfield Eire and Marine Insurance Company be decreed to be the beneficiary and subrogee of the said judgment to the extent of $565.50.
The petitioner does not expressly allege ownership of the barn in the plaintiffs, but alleges ownership of the land and the burning of the barn situated thereon, which may be understood as meaning that the barn belonged to them as part of the plantation.
The Court holds that plaintiff was not the assured, and that not being subrogee to Luikart’s rights, they have no right to sue for the benefit of the insurance company. This holding, I now think, fails to give full effect and meaning to the law, Civil Code, Art. 15, which provides:
“An action can only be brought by one having a real and actual interest which he pursues; but as soon as that interest arises he may bring his action.”
I conclude after closer thought that to have “a real and actual interest,” within the meaning of the law, does not require that the interest be proprietary or financial in the sense that nobody but the one who brings the suit can profit by the recovery.”
In a suit on a note payable to bearer, the holder of it may sue and compel payment to himself, although he may not be the actual owner.
The right of action conferred by law on the father and mother of a minor by C. C. Art. 235, and whereby they are authorized to appear for their minor children in Court in every kind of civil action, is not based on the real and actual interest of the father and mother in the recovery or defense, but on that of the minor for whose benefit they appear in Court'. So, where the suit is based on the obligation of the party who commits an injury to compel him to make good the wrong, it makes no difference to the wrongdoer under C. C. Art. 2315, if the injured party has been insured against the injurious act and has received payment from the insurer on that account. The party injured still has his action against wrongdoer and the wrongdoer is not concerned in the payment.
The case of U. S. vs. N. O. P. Railroad Company, 248 U. S. 507, 39 S. Ct. 175, 63 L. Ed. 388, deals with a patent fraudulently obtained. The Court, seeking to set aside the fraudulent act, not to benefit any particular person but to prevent the fraud, says p. 518 of 248 U. S. (39 S. Ct. 178):
“The rights of the United States to maintain the suits is questioned on the ground that the enforcement of the asserted trust is a matter in which the United States is without interest or concern. Were the premises tenable, the conclusion would follow as of course. But the premise is not tenable. A pecuniary interest in the *301relief sought is not essential. It is enough if there be interest or concern arising out of an obligation to those for whose benefit the suits are brought.”
In this case Luikart having by means of the policy taken out on the barn in the name of “Estate of N. S. Dougherty” received the proceeds of the barn, he cannot say that the assignment and subrogation which the assured made in favor of the insurance company did not vest in the insurance company all his rights of action against the railroad on account of the burning of the barn.
To my mind, it does not follow, because of plaintiffs’ allegation to the Court, that the railroad company is indebted to them for the value of the barn but that the suit is to the extent stated for the use and benefit of an insurance company, prays for judgment for its value and further that the judgment up to an amount stated be decreed as against the pleader for the use and benefit of the . insurance company, together with proof on the trial that Luikart was the actual owner of the barn at the time it was burned, that the railroad company is thereby released from its obligation to make good to the plaintiffs the loss occasioned by its fault.
The suit does not alter the defense. Payment of the judgment will discharge the railroad company on account of the barn.
Defendant’s answer indicates' that in answering, it did not depend on a defense of that kind. The claim of the plaintiff for the use and benefit of the insurance company, is advanced in Article XII of their petition. In its answer to this averment defendant says: “That as to paragraph 12, it neither admits nor denies, having no information as to them,” which is tantamount to saying that it is -not concerned with plaintiff’s averment in Article XII.
The former latent, and as to the defendant, unknown rights of Luikart in the barn, and the fact that plaintiffs allege what they propose to do with the sum recovered and pray that .the right of such beneficiary be recognized as against themselves, does not concern' the defendant. The plaintiffs, occupying through the act of Luikart, the position of assured and owner of the barn as regards the insurer, entitles them to take the same position toward the railroad company with reference to recovering on account of its loss caused by the railroad company’s fault.
The situation is such, that plaintiffs may, in my opinion, be recognized as having the requisite interest under the law, Code of Practice, Art. 15, to maintain this action. The case, as I see it, is governed by Hanton vs. N. O. & C. R. Light Co., 124 La. 562, 50 So. 544; and Reisz vs. Kansas City Southern R. R. Co., 148 La. 929, 88 So. 120, cited in plaintiffs’ brief. In the present case as in the case last cited the question of the right to sue was not raised in limine litis, and the Supreme Court acting on it took occasion to say: “The practice of suing by one party for the use and benefit of another, has been recognized by this Court in a number of cases,” citing authorities.'
For these reasons I respectfully dissent.